Exhibit 10 (s)
EXECUTION COPY



AGREEMENT
This Agreement, dated 5:00 p.m, New York City time, on January 28, 2016 (this
“Agreement”), is by and among the persons and entities listed on Schedule A
hereto (collectively, the “Icahn Group”, and individually a “member” of the
Icahn Group) and Xerox Corporation (the “Company”).
In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.
SpinCo Matters.

(a)
Substantially concurrently with the announcement of this Agreement, the Company
shall announce its intention to consummate a transaction (the “Separation”, and
the effective time of the Separation, the “Separation Effective Time”) pursuant
to which the Company’s business processing outsourcing business (“SpinCo”) shall
be separated from the Company’s document technology business into its own
publicly traded company.

(b)
Unless the Separation Effective Time shall have occurred by December 31, 2016,
the Company shall call its 2017 annual meeting of the Company’s shareholders to
be held no later than March 31, 2017, at which meeting any shareholder of the
Company that has delivered written notice to the Company on or prior to January
31, 2017 (which notice shall contain the information required by the second
paragraph of Article I, Section 6 of the Company’s bylaws, as in effect as of
the date hereof) shall be permitted to nominate directors of the Company and/or
propose other business; it being understood and agreed that such meeting shall
not be required to be held by such date if the Separation Effective Time shall
have occurred at or prior to 11:59 p.m. New York City time on March 30, 2017.

(c)
The initial board of directors of SpinCo (the “SpinCo Board”) shall be comprised
of nine (9) members, who shall be selected as follows: (i) two (2) members
selected by the current board of directors of the Company (the “Current Board”),
who may, but shall not be required to be, members of the Current Board; (ii)
three (3) members selected by the Icahn Group (the “Icahn Designees”), who may,
but shall not be required to be, employees or affiliates of the Icahn Group,
that are approved by the Current Board (such approval not to be unreasonably
withheld, conditioned or delayed), provided that, if either such member is
employed by Icahn Enterprises L.P. or Icahn Capital LP and listed on Schedule B
hereto, the selection of such member shall not be subject to approval by the
Current Board; and (iii) four (4) members


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



selected by the Current Board, one (1) of whom is approved by the Icahn Group
(such approval not to be unreasonably withheld, conditioned or delayed) and one
(1) other of whom shall be the new Chief Executive Officer of SpinCo; it being
understood and agreed that the SpinCo Board shall have no more than (x) two (2)
members who are current or former directors, officers or employees of the
Company or any affiliate of the Company and (y) three (3) members that are
employees or affiliates of the Icahn Group. Should any of the Icahn Designees
resign from the SpinCo Board or be rendered unable to, or refuse to be appointed
to, or for any other reason fail to serve on or is not serving on, the SpinCo
Board (other than due to the termination of the obligations to nominate and/or
appoint under this Agreement), the Icahn Group shall be entitled to designate,
and the Company or SpinCo, as applicable, shall cause to be appointed as a
member of the SpinCo Board, a replacement (a “Replacement Designee”) that is
approved by the Company or SpinCo, as applicable, such approval not to be
unreasonably withheld, conditioned or delayed (an “Acceptable Replacement
Designee”) (and if such proposed Replacement Designee is not an Acceptable
Replacement Designee, the Icahn Group shall be entitled to continue designating
a Replacement Designee until such proposed Replacement Designee is an Acceptable
Replacement Designee). Any such Replacement Designee who becomes a SpinCo Board
member in replacement of an Icahn Designee shall be deemed to be an Icahn
Designee for all purposes under this Agreement.
(d)
The Company shall engage a nationally recognized search firm to find a new Chief
Executive Officer for SpinCo, who shall: (i) be hired at or prior to the
Separation Effective Time; (ii) not be a current or former director, officer or
employee of the Company or any affiliate of the Company; and (iii) be selected
by the Current Board. In connection therewith, the Current Board will form a new
committee of the Board (the “CEO Search Committee”), which will be responsible
for running the process for the selection of the new Chief Executive Officer of
SpinCo.

Subject to the Icahn Group’s compliance with the Confidentiality Agreement (as
defined below), for so long as the Icahn Group has Beneficial Ownership of at
least 4.9% of the outstanding Voting Securities (as defined below) of the
Company, a person selected by the Icahn Group (the “Observer”), which such
person shall be Jonathan Christodoro, shall receive copies of all documents
distributed to the CEO Search Committee, including notice of all meetings of the
CEO Search Committee, all written consents executed by the CEO Search Committee
and all materials prepared for consideration at any meeting of the CEO Search
Committee, and shall be permitted to attend, but not vote, at all meetings
(whether such meetings are held in person or telephonically or otherwise) of the
CEO Search Committee; provided

2


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



that if Jonathan Christodoro resigns or withdraws as the Observer or is rendered
unable to, or refuses to, serve as the Observer (other than due to the
termination of the obligations of the Company under this Agreement), the Icahn
Group shall be entitled to designate, a replacement observer (a “Replacement
Observer”) that is approved by the Company, such approval not to be unreasonably
withheld, conditioned or delayed (an “Acceptable Replacement Observer”) (and if
such proposed designee is not an Acceptable Replacement Observer, the Icahn
Group shall be entitled to continue designating a Replacement Observer until
such proposed designee is an Acceptable Replacement Observer). Any such
Replacement Observer who becomes an Acceptable Replacement Observer shall be
deemed to be the Observer for all purposes under this Agreement.
The Company acknowledges that the Observer desires to have conversations with
members of the CEO Search Committee regarding the selection of the new Chief
Executive Officer of SpinCo. The Company and the Current Board shall not take
any actions to limit such dialogue or restrict members of the CEO Search
Committee from speaking to the Observer (or suggest that members of the CEO
Search Committee not do so). In the event the process for the selection of the
new Chief Executive Officer of SpinCo is conducted by the Current Board or any
committee thereof instead of the CEO Search Committee, the Observer shall be
entitled to the same observer rights on the Current Board or such committee
thereof, solely with respect to matters pertaining to the selection of the new
Chief Executive Officer of SpinCo, as the Observer is entitled to under this
Section 1(h) with respect to the CEO Search Committee.
(e)
If, immediately prior to the Separation Effective Time, the Icahn Group has
Beneficial Ownership of at least 4.9% of the outstanding Voting Securities (as
defined below) of the Company and the Icahn Group has not materially breached
this Agreement and failed to cure such material breach within five business days
of written notice from the Company specifying any such material breach, the
Company will take such action (if it has not previously so acted), and after the
Separation Effective Time, SpinCo will take such action (if it has not
previously so acted), in each case as necessary to provide that, from and after
the Separation Effective Time until otherwise approved by a majority vote of the
stockholders of SpinCo or in the case of clauses (iv) through (x) until the
Icahn Group no longer has Beneficial Ownership of at least 4.9% of the
outstanding Voting Securities of SpinCo:


3


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



(i)
the SpinCo Board shall be annually elected (i.e., not a “staggered” board);

(ii)
SpinCo will not have a Rights Plan (as defined below) at or immediately
following the Separation Effective Time;

(iii)
any Rights Plan adopted by the SpinCo Board after the Separation Effective Time
not ratified by stockholders within one hundred thirty-five (135) days of its
taking effect, shall automatically expire;

(iv)
the provisions of SpinCo’s certificate of incorporation (the “SpinCo Charter”)
and/or the bylaws of SpinCo (the “SpinCo Bylaws”) (but if only in the SpinCo
Bylaws, then the provision granting stockholders such right to call special
meetings may not be amended without a stockholder vote or restricted in the
SpinCo Charter) shall require the SpinCo Board to call a special meeting of
stockholders at the request of stockholders who own not less than 20% of the
outstanding shares of common stock of SpinCo (the “SpinCo Shares”) and meet
reasonable requirements specified therein (including advance notice, required
disclosures, permitted matters and other terms, but excluding any length of
ownership or similar holding period  requirements); provided that (X) until such
time after the Separation Effective Time that a single person or entity (or
“group” of persons or entities who have filed as a “group” as defined under
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) with respect to their ownership in SpinCo) owns at least a majority of the
outstanding stock of SpinCo, business at stockholder-requested special meetings
shall not be authorized to include the removal of directors or the election of
directors, which matters shall only be taken by the stockholders at an annual
meeting or at a special meeting called by the SpinCo Board and (Y) following
such time after the Separation Effective Time that a single person or entity (or
“group” of persons or entities who have filed as a “group” as defined under
Section 13(d) of the Exchange Act with respect to their ownership in SpinCo)
owns at least a majority of the outstanding stock of SpinCo, stockholders of
SpinCo shall have the power to remove (without cause) and replace directors at a
special meeting and such removal (without cause) and replacement of directors
shall not require a vote of more than a majority of shares present and voted at
such meeting;

(v)
neither the SpinCo Charter nor the SpinCo Bylaws shall impose minimum voting
requirements for which matters subject to a stockholder vote are


4


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



deemed approved greater than requiring approval from a majority of the
outstanding SpinCo Shares, except as required by law;
(vi)
SpinCo will schedule its first annual meeting of stockholders following the
Separation Effective Time no later than the twelve-month anniversary of the
Separation Effective Time;

(vii)
SpinCo shall have elected not to be governed by Section 912 of the New York
Business Corporation Law;

(viii)
SpinCo shall not adopt or approve change-of-control provisions in plans
benefiting or agreements with directors, officers or employees (including equity
plans and change-of-control severance agreements) with ownership triggers below
50%;

(ix)
if SpinCo receives a bona fide, binding premium offer from a third party (the
“Initial Party”) to acquire all of the outstanding SpinCo Shares and rejects
that offer in favor of an offer from another party (the “Other Party”) that the
SpinCo Board deems superior, and if SpinCo engages in substantive negotiations
with such Other Party and provides material non-public information to it and the
Initial Party then makes a “topping” bona fide, binding premium bid that is
superior to the Other Party’s offer and requests non-public information from
SpinCo, SpinCo will, subject to fiduciary duties and compliance with contractual
arrangements, enter into a confidentiality agreement (on terms no less favorable
to the Company than entered into with the Other Party) with the Initial Party
that would enable non-competitively sensitive non-public information to be
shared with such party; and

(x)
SpinCo shall be a corporation incorporated under the laws of the State of New
York.

The term “Rights Plan” shall mean any plan or arrangement of the sort commonly
referred to as a “rights plan” or “stockholder rights plan” or “shareholder
rights plan” or “poison pill” that is designed to increase the cost to a
potential acquirer of exceeding the applicable ownership thresholds through the
issuance of new rights, common stock or preferred shares (or any other security
or device that may be issued to stockholders of SpinCo other than ratably to all
stockholders of SpinCo) that carry severe redemption provisions, favorable
purchase provisions or otherwise, and any related rights agreement that
effectuates the Rights Plan.

5


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



(f)
So long as an Icahn Designee is a member of the SpinCo Board: (1) the SpinCo
Board will not (or if prior to the Separation Effective Time, the Company shall
not permit the SpinCo Board to) form an executive committee of the SpinCo Board
or any other committee of the SpinCo Board with functions similar to those
customarily granted to an executive committee unless, in each case, one of the
Icahn Designees is a member (if the committee has more than 4 members then no
less than two (2) Icahn Designees shall be appointed members thereof); and (2)
all SpinCo Board consideration of, and voting with respect to, any tender offer
or exchange offer, merger, acquisition, business combination, reorganization,
restructuring, recapitalization, sale or acquisition of material assets,
liquidation or dissolution, in each case involving SpinCo or any of its
Subsidiaries or its or their securities or a material amount of the assets or
businesses of SpinCo or any of its Subsidiaries, and any material financing
transactions and appointment and employment of executive officers, will take
place only at the full SpinCo Board level or in committees of which one of the
Icahn Designees is a member (if the applicable committee has more than 4 members
then no less than two (2) Icahn Designees shall be appointed members thereof).

(g)
From and after the Separation Effective Time, so long as an Icahn Designee is on
the SpinCo Board, SpinCo shall notify the Icahn Group in writing no less than 45
calendar days before the advance notice deadline set forth in the SpinCo Bylaws
which Icahn Designees, if any, are to be nominated by SpinCo for election as a
director at such meeting. If the Icahn Group is notified by SpinCo that any of
the Icahn Designees are to be nominated, SpinCo shall use its reasonable best
efforts to cause the election of such Icahn Designees to the SpinCo Board at
such meeting (including listing such Icahn Designees in the proxy statement and
proxy card prepared, filed and delivered in connection with such meeting and
recommending that SpinCo’s stockholders vote in favor of the election of each of
such Icahn Designees (along with all other SpinCo nominees) and otherwise
supporting him or her for election in a manner no less rigorous and favorable
than the manner in which SpinCo supports its other nominees in the aggregate).
The Icahn Group agrees to provide, or cause to be provided, to the Company or
SpinCo, as applicable, such information as is required to be disclosed in proxy
statements under applicable law or is otherwise necessary for appointment of the
Icahn Designees to the SpinCo Board or inclusion of any Icahn Designees on a
slate of directors, as applicable.

(h)
Prior to the Separation Effective Time, the Company shall cause SpinCo to
execute and deliver to the Icahn Group a joinder agreement in the form attached
hereto as Exhibit A. Effective upon SpinCo’s execution and delivery of such
joinder agreement, SpinCo shall have no liability with respect to the covenants
and


6


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



agreements (or liabilities) of the Company contained herein and the Company
shall have no liability with respect to the covenants and agreements (or
liabilities) of SpinCo contained herein.
2.
SpinCo Standstill. No member of the Icahn Group shall, directly or indirectly,
from the Separation Effective Time to the date that no Icahn Designee serves on
the SpinCo Board (such period, the “SpinCo Standstill Period”), with respect to
SpinCo and its controlled Affiliates which are not publicly traded entities
(which shall not include, for the avoidance of doubt, the Company), so long as
SpinCo has not materially breached this Agreement and failed to cure such breach
within five business days of written notice from the Icahn Group specifying any
such breach:

(a)
solicit proxies or written consents of stockholders or conduct any other type of
referendum (binding or non-binding) with respect to, or from the holders of, the
Voting Securities of SpinCo, or become a “participant” (as such term is defined
in Instruction 3 to Item 4 of Schedule 14A promulgated under the Exchange Act)
in or assist any third party in any “solicitation” of any proxy, consent or
other authority (as such terms are defined under the Exchange Act) to vote or
withhold from voting any Voting Securities of SpinCo (other than such
encouragement, advice or influence that is consistent with SpinCo management’s
recommendation in connection with such matter);

(b)
encourage, advise or influence any other person or assist any third party in so
encouraging, assisting or influencing any person with respect to the giving or
withholding of any proxy, consent or other authority to vote or in conducting
any type of referendum (other than such encouragement, advice or influence that
is consistent with SpinCo management’s recommendation in connection with such
matter);

(c)
form or join in a partnership, limited partnership, syndicate or a “group” as
defined under Section 13(d) of the Exchange Act, with respect to the Voting
Securities of SpinCo, or otherwise support or participate in any effort by a
third party with respect to the matters set forth in this Section 2;

(d)
present (or request to present) at any annual meeting or any special meeting of
SpinCo’s stockholders, any proposal for consideration for action by stockholders
or propose (or request to propose) any nominee for election to the SpinCo Board
or seek representation on the SpinCo Board (in each case except pursuant to
Section 1(c)) or the removal of any member of the SpinCo Board;


7


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



(e)
grant any proxy, consent or other authority to vote with respect to any matters
(other than to the named proxies included in SpinCo’s proxy card for any annual
meeting or special meeting of stockholders) or deposit any Voting Securities of
SpinCo in a voting trust or subject them to a voting agreement or other
arrangement of similar effect (excluding customary brokerage accounts, margin
accounts, prime brokerage accounts and the like), in each case, except as
provided in Section 2 below;

(f)
call or seek to call any special meeting of SpinCo or make any request under
Section 220 of the Delaware General Corporation Law (the “DGCL”) or other
applicable legal provisions (including equivalent statutes in any other State in
which SpinCo is incorporated) regarding inspection of books and records or other
materials (including stocklist materials) of SpinCo or any of its subsidiaries;

(g)
institute, solicit, assist or join, as a party, any litigation, arbitration or
other proceeding against or involving SpinCo or any of its current or former
directors or officers (including derivative actions) other than to enforce the
provisions of this Agreement;

(h)
seek, propose, participate in, facilitate or assist any third party to seek or
propose any merger, consolidation, business combination, tender or exchange
offer, sale or purchase of assets, sale or purchase of securities, dissolution,
liquidation, restructuring, recapitalization, extraordinary dividend,
significant share repurchase or similar transaction involving SpinCo or any of
its non-publicly traded controlled Affiliates (other than the Company after the
Separation Effective Time) (collectively, a “SpinCo Extraordinary Transaction”);
provided that the members of the Icahn Group shall be permitted to sell or
tender their Voting Securities of SpinCo, and otherwise receive consideration,
pursuant to any SpinCo Extraordinary Transaction and provided, further that
(without limiting the following clause (i)) SpinCo may waive the restrictions in
this clause (h) with the approval of the SpinCo Board and provided, further,
that from the commencement by a third party (not a party to this Agreement or an
Affiliate of a party) of any bona fide tender or exchange offer that is not
recommended by the SpinCo Board in its Recommendation Statement on Schedule
14D-9 which, if consummated, would constitute a SpinCo Extraordinary
Transaction, then the Icahn Group shall similarly be permitted to commence a
tender or exchange offer for all of the Voting Securities of SpinCo at the same
or higher consideration per share;

(i)
request, directly or indirectly, any amendment or waiver of the foregoing in a
manner that would reasonably likely require public disclosure by the Icahn Group
or SpinCo.


8


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



Notwithstanding the foregoing, nothing in this Section 2 shall prevent an Icahn
Designee acting in his or her capacity as a director of the Company from raising
any such matters at the SpinCo Board.
From the date of this Agreement until the end of the SpinCo Standstill Period,
(1) the Icahn Group shall not directly or indirectly make, or cause to be made,
by press release or similar public statement to the press or media (including
social media), or in an SEC or other public filing, any statement or
announcement that disparages (as distinct from objective statements reflecting
business criticism of SpinCo but not of its individual directors or officers
(provided that the Icahn Group shall provide advance notice of, and a copy of,
any written statement before it is made)) SpinCo or any of its officers or
directors with respect to matters relating to their service at SpinCo (including
any former officers or directors); and (2) neither SpinCo nor any of its
officers or directors shall directly or indirectly make, or cause to be made, by
press release or similar public statement to the press or media (including
social media), or in an SEC or other public filing, any statement or
announcement that disparages (as distinct from objective statements reflecting
business criticism (provided that SpinCo shall provide advance notice of, and a
copy of, any written statement before it is made)) any member of the Icahn Group
or any of its current or former officers or directors with respect to matters
relating to the Company or SpinCo.  For the avoidance of doubt, the foregoing
restrictions shall not be deemed to apply to advisors of the Icahn Group or
SpinCo who are not acting at the behest of such party.
From the date of this Agreement until the end of the SpinCo Standstill Period,
(1) the Icahn Group shall not permit any Icahn Affiliate to do any of the items
in this Section 2 that the Icahn Group is restricted from doing and shall not
publicly encourage or support any other person to take any of the actions
described in this Section 2 that the Icahn Group is restricted from doing and
(2) SpinCo shall not permit any of its controlled Affiliates to do any of the
items in this Section 2 that SpinCo is restricted from doing and shall not
publicly encourage or support any other person to take any of the actions
described in this Section 2 that SpinCo is restricted from doing.
3.
Voting Commitment. Unless the Company has materially breached this Agreement and
failed to cure within five business days following receipt of written notice
from the Icahn Group specifying such breach, at the 2016 annual meeting of the
Company’s shareholders (the “2016 Annual Meeting”), the Icahn Group shall (i)
not, directly or indirectly, nominate directors or propose any other business
for consideration by shareholders at the 2016 Annual Meeting, (ii) (A) cause, in
the case of all Voting Securities of the Company owned of record, and
(B) instruct the record owner, in the case of all shares of Voting Securities of
the Company Beneficially Owned but not owned of record, directly or indirectly,
by it, or by any controlled Affiliates of the members of the Icahn Group (such
controlled Affiliates, collectively and


9


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



individually, the “Icahn Affiliates”), in each case as of the record date for
the 2016 Annual Meeting, in each case that are entitled to vote at the 2016
Annual Meeting, to be present for quorum purposes and to be voted, at the 2016
Annual Meeting or at any adjournments or postponements thereof (x) for all
directors nominated by the Current Board for election at the 2016 Annual Meeting
and (y) against any directors proposed that are not nominated by the Current
Board for election at the 2016 Annual Meeting, (iii) not, directly or
indirectly, solicit proxies or written consents of stockholders or conduct any
other type of referendum (binding or non-binding) with respect to, or from the
holders of, the Voting Securities of the Company, or become a “participant” (as
such term is defined in Instruction 3 to Item 4 of Schedule 14A promulgated
under the Exchange Act) in or assist any third party in any “solicitation” of
any proxy, consent or other authority (as such terms are defined under the
Exchange Act) to vote or withhold from voting any Voting Securities of the
Company (other than such encouragement, advice or influence that is consistent
with the Company management’s recommendation in connection with such matter) and
(iv) not, directly or indirectly, encourage, advise or influence any other
person or assist any third party in so encouraging, assisting or influencing any
person with respect to the giving or withholding of any proxy, consent or other
authority to vote or in conducting any type of referendum (other than such
encouragement, advice or influence that is consistent with the Company
management’s recommendation in connection with such matter). Except as provided
in the foregoing sentence, the Icahn Group shall not be restricted from voting
“For”, “Against” or “Abstaining” from any other proposals at the 2016 Annual
Meeting.
4.
Public Announcement. No earlier than 6:45 a.m., New York City time, on January
29, 2016, the Company and the Icahn Group shall announce this Agreement and the
material terms hereof by means of a press release in the form attached hereto as
Exhibit B (the “Press Release”). Neither the Company nor the Icahn Group shall
make any public announcement or statement that contradicts or disagrees with the
statements made in the Press Release, except as required by law or the rules of
any stock exchange or with the prior written consent of the other party.

5.
Representations and Warranties of All Parties; Representations and Warranties of
the Icahn Group.

(a)
Each of the parties represents and warrants to the other party that: (a) such
party has all requisite company power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; (b) this Agreement has been
duly and validly authorized, executed and delivered by it and is a valid and
binding obligation of such party, enforceable against such party in accordance
with its terms; (c) this Agreement will not result in a violation of any terms
or conditions of any agreements to which such person is a party or by which such
party may otherwise be bound or of any law,


10


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



rule, license, regulation, judgment, order or decree governing or affecting such
party; and (d) there is currently no pending or outstanding litigation between
the Icahn Group and the Company or Affiliates thereof.
(b)
Each member of the Icahn Group jointly represents and warrants that, as of the
date of this Agreement, (i) the Icahn Group collectively Beneficially Own, an
aggregate of 92,377,043 shares of Common Stock, par value $1.00, of the Company
(“Common Stock”); and (ii) except for such ownership, no member of the Icahn
Group, individually or in the aggregate with all other members of the Icahn
Group and Icahn Affiliates, has any other Beneficial Ownership of, and/or
economic exposure to, any Voting Securities of the Company, including through
any derivative transaction described in the definition of “Beneficial Ownership”
above. As used in this Agreement, the term “Voting Securities” means common
stock or such other equity securities of the Company or SpinCo, as applicable,
having the power to vote in the election of members of the board of directors of
the Company or SpinCo, as applicable, and shall include securities convertible
into, or exercisable or exchangeable for such common stock or such other equity
securities, whether or not subject to the passage of time or other
contingencies, “Beneficial Ownership” of “Voting Securities” means ownership of:
(i) Voting Securities, (ii) rights or options to own or acquire any Voting
Securities (whether such right or option is exercisable immediately or only
after the passage of time or upon the satisfaction of one or more conditions
(whether or not within the control of such person), compliance with regulatory
requirements or otherwise) and (iii) any other economic exposure to Voting
Securities, including through any derivative transaction that gives any such
person or any of such person’s controlled Affiliates the economic equivalent of
ownership of an amount of Voting Securities due to the fact that the value of
the derivative is explicitly determined by reference to the price or value of
Voting Securities, or which provides such person or any of such person’s
controlled Affiliates an opportunity, directly or indirectly, to profit, or to
share in any profit, derived from any increase in the value of Voting
Securities, in any case without regard to whether (x) such derivative conveys
any voting rights in Voting Securities to such person or any of such person’s
Affiliates, (y) the derivative is required to be, or capable of being, settled
through delivery of Voting Securities, or (z) such person or any of such
person’s Affiliates may have entered into other transactions that hedge the
economic effect of such Beneficial Ownership of Voting Securities and
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act. “SEC” shall mean the U.S. Securities and Exchange
Commission.

6.
Confidentiality Agreement. The Icahn Group, the Observer and the Company shall
enter into a customary confidentiality agreement (the “Confidentiality
Agreement”) covering any


11


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



confidential information relating to the selection of directors pursuant to
Section 1(c) and the selection of the Chief Executive Officer of SpinCo pursuant
to Section 1(d).
7.
Remedies; Forum and Governing Law. The parties hereto recognize and agree that
if for any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, each party agrees that in addition to other
remedies the other party shall be entitled to at law or equity, the other party
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in the Court of Chancery or other federal or state courts of the
State of Delaware. In the event that any action shall be brought in equity to
enforce the provisions of this Agreement, no party shall allege, and each party
hereby waives the defense, that there is an adequate remedy at law. Furthermore,
each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury, (d) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (e) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law.
THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

8.
No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


12


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



9.
Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

10.
Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy and email, when such telecopy and email is transmitted to the telecopy
number set forth below and sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

If to the Company:    


Xerox Corporation
P.O. Box 4505, 45 Glover Avenue
Norwalk, CT 06850
Attention: General Counsel
Facsimile: (203) 849-5152    
Email: don.liu@xerox.com     


With a copy to (which shall not constitute notice):


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019    
Attention: Scott A. Barshay     O. Keith Hallam, III
Facsimile: (212) 474-3700      (212) 474-3700
Email:     sbarshay@cravath.com khallam@cravath.com

If to the Icahn Group:    


Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, New York 10153
Attention: Carl C. Icahn     Keith Cozza
Facsimile: (212) 750-5807      (212) 702-4323
Email: sgordon@sfire.com      kcozza@sfire.com
With a copy to (which shall not constitute notice):


Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, New York 10153
Attention: Jesse Lynn           Louie Pastor

13


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



Facsimile: (917) 591-3310     (212) 688-1158
Email: jlynn@sfire.com      lpastor@sfire.com




11.
Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

12.
Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or PDF) which together shall constitute a single
agreement.

13.
Successors and Assigns. This Agreement and the rights hereunder shall not be
assignable or assigned, directly or indirectly, by operation of law or
otherwise, by any of the parties to this Agreement.

14.
No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons; provided that from
and after the Separation Effective Time, SpinCo shall be a beneficiary of this
Agreement, both SpinCo and the Company shall be bound to this Agreement as
applicable (and for the avoidance of doubt the Icahn Group shall remain bound),
and for purposes of enforcement of this Agreement prior to the Separation
Effective Time only, references herein to the “Company” shall also be deemed to
refer to SpinCo.

15.
Fees and Expenses. Neither the Company (nor SpinCo), on the one hand, nor the
Icahn Group, on the other hand, will be responsible for any fees or expenses of
the other in connection with this Agreement.

16.
Interpretation and Construction. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference


14


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------



purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. The term “including” shall be deemed to mean “including without
limitation” in all instances.
[Signature Pages Follow]



15


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.
Very truly yours,
 
XEROX CORPORATION
 
By: /s/ Ursula M. Burns 
Name: Ursula M. Burns
Title: Chairman and Chief Executive Officer


































[Signature Page to Agreement between the Icahn Group and Xerox]


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------


















Accepted and agreed as of the date first written above:


MR. CARL C. ICAHN
 
By: /s/ Carl. C. Icahn
Carl C. Icahn





HIGH RIVER LIMITED PARTNERSHIP
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory





HOPPER INVESTMENTS LLC
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory





BARBERRY CORP.
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory


[Signature Page to Agreement between the Icahn Group and Xerox]


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------








ICAHN PARTNERS LP
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory





ICAHN PARTNERS MASTER FUND LP
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory





ICAHN ENTERPRISES G.P. INC.
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory






[Signature Page to Agreement between the Icahn Group and Xerox]


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




ICAHN ENTERPRISES HOLDINGS L.P.
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory





IPH GP LLC
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory





ICAHN CAPITAL LP
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory





ICAHN ONSHORE LP
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory





ICAHN OFFSHORE LP
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory
















[Signature Page to Agreement between the Icahn Group and Xerox]


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------






BECKTON CORP
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Authorized Signatory





MR. JONATHAN CHRISTODORO
 
/s/ Jonathan Christodoro
Jonathan Christodoro













 


[Signature Page to Agreement between the Icahn Group and Xerox]


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------







[Signature Page to Agreement between the Icahn Group and Xerox]


[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




SCHEDULE A
------------------------------


MR. CARL C. ICAHN
HIGH RIVER LIMITED PARTNERSHIP
HOPPER INVESTMENTS LLC
BARBERRY CORP.
ICAHN PARTNERS LP
ICAHN PARTNERS MASTER FUND LP
ICAHN ENTERPRISES G.P. INC.
ICAHN ENTERPRISES HOLDINGS L.P.
IPH GP LLC
ICAHN CAPITAL LP
ICAHN ONSHORE LP
ICAHN OFFSHORE LP
BECKTON CORP.
MR. JONATHAN CHRISTODORO





Schedule B
[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




SCHEDULE B
------------------------------


SungHwan Cho
Jonathan Christodoro
Keith Cozza
Hunter C. Gary
Vincent J. Intrieri
Andrew Langham
Jesse A. Lynn
Courtney Mather
Samuel Merksamer
Louis J. Pastor

Schedule B
[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




EXHIBIT A


WHEREAS, Xerox Corporation (the “Company”) has entered into that certain
Agreement by and among the parties listed on Schedule A thereto (the “Icahn
Group”) and the Company (the “Agreement”), dated January 24, 2016, a copy of
which is attached hereto; and
WHEREAS, the Company is pursuing a Separation (as defined in the Agreement); and
WHEREAS, the Agreement requires that SpinCo execute and deliver to the Icahn
Group this Joinder Agreement.
NOW, THEREFORE, the undersigned hereby joins in the Agreement and agrees that,
immediately upon the Separation Effective Time (as defined in the Agreement), it
shall be deemed to be “SpinCo” within the meaning of the Agreement and shall be
bound by all of the terms and conditions of the Agreement applicable to SpinCo
thereunder.
[Signature page follows]

A-1
[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
___________, 2016.


SPINCO:


[___________________], a [●] corporation




By:              
Name:
Title:





















ACCEPTED:


MR. CARL C. ICAHN
 
                
Carl C. Icahn


HIGH RIVER LIMITED PARTNERSHIP




By:                    
Name: Keith Cozza
Title: Authorized Signatory


HOPPER INVESTMENTS LLC


By:                    
Name: Keith Cozza
Title: Authorized Signatory



A-2
[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




BARBERRY CORP.


By:                    
Name: Keith Cozza
Title: Authorized Signatory


ICAHN PARTNERS LP


By:                    
Name: Keith Cozza
Title: Authorized Signatory


[Signature Page to Joinder to Xerox/Icahn Agreement]


ICAHN PARTNERS MASTER FUND LP


By:                    
Name: Keith Cozza
Title: Authorized Signatory


ICAHN ENTERPRISES G.P. INC.


By:                    
Name: Keith Cozza
Title: Authorized Signatory




ICAHN ENTERPRISES HOLDINGS L.P.


By:                    
Name: Keith Cozza
Title: Authorized Signatory


IPH GP LLC


By:                    
Name: Keith Cozza
Title: Authorized Signatory


ICAHN CAPITAL LP



A-3
[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




By:                    
Name: Keith Cozza
Title: Authorized Signatory


ICAHN ONSHORE LP


By:                    
Name: Keith Cozza
Title: Authorized Signatory


ICAHN OFFSHORE LP


By:                    
Name: Keith Cozza
Title: Authorized Signatory


[Signature Page to Joinder to Xerox/Icahn Agreement]


BECKTON CORP


By:                    
Name: Keith Cozza
Title: Authorized Signatory






[Signature Page to Joinder to Xerox/Icahn Agreement]







A-4
[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




EXHIBIT B
Xerox and Carl Icahn Announce Agreement




NORWALK, Conn., Jan. 29, 2016 – Xerox (NYSE:XRX) and Carl C. Icahn announced
today that they have entered into an agreement related to the governance of the
Business Process Outsourcing (“BPO”) company that will be created as a result of
the planned separation of Xerox into two independent, publicly-traded companies,
which was announced earlier today.


Under the agreement, when the separation is complete, the BPO company will have
certain best-in-class corporate governance provisions and a Board of Directors
composed of nine members: six directors selected by Xerox (two of whom may come
from the current Xerox Board of Directors) and three directors selected by
Icahn. In addition, in connection with the planned separation, Xerox agreed that
a committee of its Board of Directors will begin searching for an external
candidate to be Chief Executive Officer of the BPO company and to allow a person
selected by Icahn to observe and advise the committee in that search process.
Additional details regarding the agreement will be included in a Form 8-K to be
filed by Xerox later today.


"We are pleased to have reached an agreement with Mr. Icahn that ensures that we
will have strong leadership and best-in-class governance for the new Business
Process Outsourcing company that will be created by our separation plan,” said
Ursula Burns, chairman and chief executive officer of Xerox.


Mr. Icahn said: “We applaud Ursula Burns and Xerox’s Board of Directors for
recognizing the importance of separating Xerox into two publicly-traded
companies. We strongly believe that an independent BPO company with fresh,
focused leadership and best-in-class corporate governance will greatly enhance
shareholder value, and we are proud to be a part of that process.”


About Xerox
Xerox is helping change the way the world works. By applying our expertise in
imaging, business process, analytics, automation and user-centric insights, we
engineer the flow of work to provide greater productivity, efficiency and
personalization. We conduct business in 180 countries, and our more than 140,000
employees create meaningful innovations and provide business process services,
printing equipment, software and solutions that make a real difference for our
clients - and their customers. Learn more at www.xerox.com.
















Forward-looking Statements
This release contains “forward-looking statements” as defined in the Private
Securities Litigation Reform Act of 1995. The words “anticipate,” “believe,”
“estimate,” “expect,” “intend,” “will,” “should” and similar expressions, as
they relate to us, are intended to identify forward-looking statements. These
statements reflect management’s current beliefs, assumptions and expectations,
including with respect to the proposed separation of the Business Process
Outsourcing ("BPO")

B-1
[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




business from the Document Technology and Document Outsourcing business, the
expected timetable for completing the separation, the future financial and
operating performance of each business, the strategic and competitive advantages
of each business, future opportunities for each business and the expected amount
of cost reductions that may be realized in the cost transformation program, and
are subject to a number of factors that may cause actual results to differ
materially. Such factors include but are not limited to: changes in economic
conditions, political conditions, trade protection measures, licensing
requirements and tax matters in the United States and in the foreign countries
in which we do business; changes in foreign currency exchange rates; our ability
to successfully develop new products, technologies and service offerings and to
protect our intellectual property rights; the risk that multi-year contracts
with governmental entities could be terminated prior to the end of the contract
term and that civil or criminal penalties and administrative sanctions could be
imposed on us if we fail to comply with the terms of such contracts and
applicable law; the risk that our bids do not accurately estimate the resources
and costs required to implement and service very complex, multi-year
governmental and commercial contracts, often in advance of the final
determination of the full scope and design of such contracts or as a result of
the scope of such contracts being changed during the life of such contracts; the
risk that subcontractors, software vendors and utility and network providers
will not perform in a timely, quality manner; service interruptions; actions of
competitors and our ability to promptly and effectively react to changing
technologies and customer expectations; our ability to obtain adequate pricing
for our products and services and to maintain and improve cost efficiency of
operations, including savings from restructuring actions and the relocation of
our service delivery centers; the risk that individually identifiable
information of customers, clients and employees could be inadvertently disclosed
or disclosed as a result of a breach of our security systems; the risk in the
hiring and retention of qualified personnel; the risk that unexpected costs will
be incurred; our ability to recover capital investments; the risk that our
Services business could be adversely affected if we are unsuccessful in managing
the start-up of new contracts; the collectability of our receivables for
unbilled services associated with very large, multi-year contracts; reliance on
third parties, including subcontractors, for manufacturing of products and
provision of services; our ability to expand equipment placements; interest
rates, cost of borrowing and access to credit markets; the risk that our
products may not comply with applicable worldwide regulatory requirements,
particularly environmental regulations and directives; the outcome of litigation
and regulatory proceedings to which we may be a party; the possibility that the
proposed separation of the BPO business from the Document Technology and
Document Outsourcing business will not be consummated within the anticipated
time period or at all, including as the result of regulatory, market or other
factors; the potential for disruption to our business in connection with the
proposed separation; the potential that BPO and Document Technology and Document
Outsourcing do not realize all of the expected benefits of the separation; and
other factors that are set forth in the “Risk Factors” section, the “Legal
Proceedings” section, the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section and other sections of our Quarterly
Reports on Form 10-Q for the quarters ended, March 31, 2015, June 30, 2015 and
September 30, 2015 and our 2014 Annual Report on Form 10-K filed with the
Securities and Exchange Commission. Xerox assumes no obligation to update any
forward-looking statements as a result of new information or future events or
developments, except as required by law.


-XXX-




Media Contacts:

B-2
[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]

--------------------------------------------------------------------------------




Sean Collins, Xerox, +1-310-497-9205, sean.collins2@xerox.com
Carl Langsenkamp, Xerox, +1-585-423-5782, carl.langsenkamp@xerox.com


Investor Contacts:
Jennifer Horsley, Xerox, +1-203-849-2656, jennifer.horsley@xerox.com
Sean Cornett, Xerox, +1-203-849-2672, sean.cornett@xerox.com


Note: To receive RSS news feeds, visit http://news.xerox.com. For open
commentary, industry perspectives and views visit http://twitter.com/xerox,
http://www.linkedin.com/company/xerox, http://simplifywork.blogs.xerox.com,
http://www.facebook.com/XeroxCorp or http://www.youtube.com/XeroxCorp.


Xerox® and Xerox and Design® are trademarks of Xerox in the United States and/or
other countries.



B-3
[[NYCORP:3578672v12:4754W: 01/28/2016--02:10 PM]]